On Remand from the Supreme Court

YATES, Judge.
This court, on October 29, 1999, affirmed the trial court’s judgment, without an opinion. Potmesil v. Mercantile Stores Co., — So.2d -(Ala.Civ.App.1999) (table). The Alabama Supreme Court has reversed this court’s judgment and remanded the case. Ex parte Potmesil, 785 So.2d 340 (Ala.2000). The judgment of the trial court is reversed and the case is remanded to that court for an order or proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.